                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SHANNON SZUSZALSKI

             Plaintiff,

v.                                                         CV No. 19-250 RB/CG

RUDY FIELDS, et al.

             Defendants.


             ORDER SETTING EXPEDITED BRIEFING SCHEDULE AND
                          HEARING ON MOTIONS

      THIS MATTER is before the Court on Defendants’ Motion to Clarify September

17, 2019 Order [Doc. 78], (Doc. 118), filed January 6, 2020; Defendants’ Motion to

Compel Production of Non-privileged Notes by Expert Witness, (Doc. 119), filed

January 6, 2020; and Plaintiff’s Petition and Memorandum for Attorney’s Fees and

Costs as Ordered by the Court on September 17, 2019 Pursuant to Rule 37(b)(2)(C),

(Doc. 120), filed January 7, 2020.

      IT IS HEREBY ORDERED that:

      (1) Plaintiff’s Response to Defendants’ Motion to Clarify September 17, 2019

          Order [Doc. 78], (Doc. 118), is due no later than January 15, 2020;

          Defendants may file a Reply no later than January 22, 2020;

      (2) Plaintiff’s Response to Defendants’ Motion to Compel Production of Non-

          Privileged Notes by Expert Witness, (Doc. 119), is due no later than January

          15, 2020; Defendants may file a Reply no later than January 22, 2020;

      (3) Defendants’ Response to Plaintiff’s Petition and Memorandum for Attorney’s

          Fees and Costs as Ordered by the Court on September 17, 2019 Pursuant to
   Rule 37(b)(2)(C), (Doc. 120), is due no later than January 15, 2020; Plaintiff

   may file a Reply no later than January 22, 2020.

(4) Oral argument on the Motions is set for January 27, 2020 at 10:00 a.m., in

   the United States Courthouse, 100 North Church Street, Las Cruces,

   New Mexico, Organ Courtroom.

IT IS SO ORDERED.



                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE




                                     2
